Case 1:20-cv-00506-RGA Document 67 Filed 03/02/21 Page 1 of 1 PageID #: 4266




                                         March 2, 2021

VIA E-FILING
The Honorable Richard G. Andrews
United States District Judge
J. Caleb Boggs Federal Building
844 N. King Street
Unit 9, Room 6325
Wilmington, DE 19801-3555

       Re:     Bio-Rad Laboratories, Inc., et al. v. Dropworks, Inc.
               C.A. No. 20-cv-506-RGA

Dear Judge Andrews,

        Plaintiffs have moved to amend their complaint to add two patents to this case (the
“Motion”). (D.I. 49). The motion to amend was filed well in advance of the agreed upon
deadline for amending pleadings, and Plaintiffs included with their complaint detailed
infringement claim charts. See D.I. 49; D.I. 51-2, Exs. Z, AA.

       Briefing on the Motion has only been complete for 6 weeks and Plaintiffs are fully aware
of Your Honor’s heavy motion docket. Yesterday, however, the parties exchanged terms for
construction and opening claim construction briefs are due April 2. If possible, Plaintiffs
respectfully request a ruling on the Motion at the Court’s earliest convenience with the hope of
incorporating the two patents in Plaintiffs’ proposed amended complaint into the claim
construction briefing schedule without major adjustments to the case schedule.

       We are available at the Court’s convenience should Your Honor have any questions.


                                             Respectfully submitted,

                                             /s/ Brian E. Farnan

                                             Brian E. Farnan



cc: Counsel of Record (Via E-Filing)




   919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
